Citation Nr: 0100993	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the payment of a burial allowance by the 
Department of Veterans Affairs (VA) at the rate specified for 
a nonservice-connected death pursuant to 38 U.S.C.A. §§ 2302 
& 2303(a) (West 1991 & Supp. 2000).  

2.  Entitlement to the payment by VA of a plot or interment 
allowance pursuant to 38 U.S.C.A. § 2303(b) (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
II.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2000, the 
appellant and her representative appeared at a hearing held 
in the RO before the undersigned.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997 of nonservice-
connected causes while hospitalized at a private medical 
facility.  

2.  At the time of his death, the veteran was neither in 
receipt of, nor entitled to receive, either compensation or 
pension benefits; during his lifetime, he had not established 
entitlement to service connection for any disability.  

3.  At the time of his death, he was neither admitted to a VA 
facility for hospital, nursing home or domiciliary care under 
38 U.S.C. §§ 1710 or 1711(a); nor had he been admitted, or 
transferred, to a non-VA facility for hospital care under 
38 U.S.C. § 1703.  

4.  The veteran served during a period of war, but he was not 
buried without charge for plot or interment in a cemetery 
owned by a State or a political subdivision of a State in a 
section used solely for the interment of persons eligible for 
burial in a national cemetery.  

5.  The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty; nor is he shown by official service records to have had 
such a disability that would have justified a discharge for 
disability.  


CONCLUSIONS OF LAW

1.  Entitlement to the payment of a burial allowance by VA at 
the rate specified for a nonservice-connected death is not 
established.  38 U.S.C.A. §§ 2302(a) & 2303(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1600(b) & (c) and 3.1605 (2000).  

2.  Entitlement to the payment by VA of a plot or interment 
allowance is not established.  38 U.S.C.A. § 2303(b) (West 
1991); 38 C.F.R. § 3.1600(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pertinent to this appeal, a burial allowance for a 
nonservice-connected death can be awarded when, at the time 
of death, the veteran was in receipt of VA pension or 
compensation benefits; or, at the time of death, the veteran 
had an original or reopened claim for either benefit pending, 
and evidence of record on the date of death indicated that 
the veteran was entitled to either benefit.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  

A burial allowance is also payable if the veteran died from 
nonservice-connected causes while properly hospitalized by 
VA, which means he was either admitted to a VA facility for 
hospital, nursing home or domiciliary care under 38 U.S.C. 
§§ 1710 or 1711(a); or admitted or transferred to a non-VA 
facility for hospital care under 38 U.S.C. § 1703.  
38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.  

As pertinent to this appeal, when a veteran dies of 
nonservice-connected causes, a plot or interment allowance 
may be payable if the veteran is also eligible for the burial 
allowance for a nonservice-connected death, as set forth 
above; or the veteran served during a period of war and the 
deceased veteran is buried without charge in a cemetery owned 
by the State or a political subdivision of a State in which 
all or a section thereof is used solely for the interment of 
persons eligible for burial in a national cemetery; or the 
veteran was discharged from active military service for a 
disability incurred or aggravated in line of duty (or at the 
time of discharge is shown by official service records to 
have such a disability which, in medical judgment, would have 
justified a discharge for disability).  38 U.S.C.A. 
§ 2303(b); 38 C.F.R. § 3.1600(f).  

The veteran in this case had active military service from 
February 1944 to November 1945.  He was administratively 
discharged from military service for the convenience of the 
Government due to the termination of World War II.  He did 
not receive a medical discharge, nor was he discharged due to 
a disability incurred or aggravated in line of duty; official 
service records do not show that, at the time of his 
discharge from service, he had one or more such disabilities 
which would justify a discharge for disability.  

During his lifetime, the veteran had not established 
entitlement to service connection for any disability.  He had 
been in receipt of Section 306 pension benefits, beginning in 
November 1976, but in April 1995 he was informed that that 
award was terminated, effective January 1, 1994, due to his 
failure to provide the required annual income information 
requested of him.  At the time of his death in 1997, he was 
in receipt of neither VA disability compensation nor pension 
benefits.  Furthermore, he did not have an original or 
reopened claim pending at that time, seeking either benefit.  

The veteran died on October [redacted], 1997 due to lung 
cancer.  At the time of his death, he was an inpatient at Columbia 
Medical Center, a private medical facility in Dallas.  He had 
not been admitted to that hospital at VA expense under 
authority found at 38 U.S.C.A. § 1703, as all relevant and 
applicable provisions of that statute require either the 
existence of some service-connected disability or the then-
current receipt of pension benefits at a special monthly 
rate.  

Beginning in December 1996, the veteran had been in receipt 
of home health care from VA, mainly in the form of the 
monthly delivery to him of oxygen therapy and related 
equipment.  However, it is now well settled that the receipt 
of home health care from VA does not qualify as VA 
"hospitalization" for the purposes of VA burial benefits.  
Melson v. Derwinski, 1 Vet. App. 334 (1991).  

The veteran was buried at Laurel Land Memorial Park, a 
private cemetery, which charged for the plot and interment 
expenses.  He was not buried in a national cemetery or in a 
State-owned cemetery with at least one section reserved for 
veterans and others eligible to be buried in a national 
cemetery.  

The Board is not unsympathetic to the appellant in this case.  
However, whether a local VA medical center could accept the 
veteran on the night before he died due to a reported lack of 
bed-space availability is not relevant to this appeal.  The 
essential fact in this case is that, for whatever reason, the 
veteran died in a private medical facility over which VA had 
no jurisdiction, even under 38 U.S.C.A. § 1703.  

The uncontested facts, established by the evidence of record, 
do not satisfy the threshold legal eligibility requirements 
for the burial benefits sought in this appeal.  In cases such 
as this, where the law is dispositive, the claim should be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet.App. 426 (1994). 


ORDER

As to both issues, the appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

